                                                                           JS-6

 1   LAURIE A. TRAKTMAN (SBN 165588)
     email: lat@gslaw.org
 2   GILBERT & SACKMAN
     A Law Corporation
 3   3699 Wilshire Boulevard, Suite 1200
     Los Angeles, California 90010
 4   Telephone: (323) 938-3000
     Facsimile: (323) 937-3139
 5
     Attorneys for Plaintiffs
 6
                                 UNITED STATES DISTRICT COURT
 7
                                CENTRAL DISTRICT OF CALIFORNIA
 8
       BOARD OF TRUSTEES OF THE SHEET                Case No. 2:19-cv-03073-PA (MRWx)
 9     METAL WORKERS’ PENSION PLAN OF
       SOUTHERN CALIFORNIA, ARIZONA AND              Hon. Percy Anderson
10     NEVADA; BOARD OF TRUSTEES OF THE
       SHEET METAL WORKERS’ HEALTH
11     PLAN OF SOUTHERN CALIFORNIA,                  ORDER AND JUDGMENT ON
       ARIZONA AND NEVADA; BOARD OF                  STIPULATION FOR JUDGMENT
12     TRUSTEES OF THE SOUTHERN
       CALIFORNIA SHEET METAL JOINT
13     APPRENTICESHIP AND TRAINING
       COMMITTEE; BOARD OF TRUSTEES OF
14     THE SHEET METAL WORKERS LOCAL
       105 RETIREES' SUPPLEMENTAL HEALTH
15     CARE TRUST FUND; BOARD OF
       TRUSTEES OF THE SOUTHERN
16     CALIFORNIA SHEET METAL WORKERS’
       401(A) PLAN; SHEET METAL WORKERS'
17     INTERNATIONAL ASSOCIATION OF
       SHEET METAL AIR, RAIL AND
18     TRANSPORTATION WORKERS LOCAL
       UNION 105 DUES CHECK OFF AND
19     DEFERRED SAVINGS FUND; BOARD OF
       TRUSTEES OF THE SOUTHERN
20     CALIFORNIA SHEET METAL INDUSTRY
       LABOR MANAGEMENT COOPERATION
21     TRUST; SHEET METAL AND AIR
       CONDITIONING CONTRACTORS
22     NATIONAL ASSOCIATION OF SOUTHERN
       CALIFORNIA; AND LOCAL 105 HEALTH
23     REIMBURSEMENT PLAN,
                            Plaintiffs,
24
                     v.
25
       SIX SIGMA H V A C SERVICES, INC.;
26     ROBERT CARLOS ZARAGOZA;
       FRANCISCO JAVIER ZARAGOZA;
27     JUSTINE J. ZARAGOZA; AND LYNN ANN
       WILLIAMS, individuals,
28                            Defendants.


                  ORDER AND JUDGMENT ON STIPULATION FOR JUDGMENT
 1          Pursuant to the Stipulation by and between Plaintiffs Board of Trustees of the
 2   Sheet Metal Workers’ Pension Plan of Southern California, Arizona and Nevada
 3   (“Pension Plan”); Board of Trustees of the Sheet Metal Workers’ Health Plan of
 4   Southern California, Arizona and Nevada (“Health Plan”); Board of Trustees of the
 5   Southern California Sheet Metal Joint Apprenticeship and Training Committee
 6   (“JATC”); Board of Trustees of the Sheet Metal Workers Local 105 Retirees'
 7   Supplemental Health Care Trust Fund (“Retirees Plan”); Board of Trustees of the
 8   Southern California Sheet Metal Workers’ 401(a) Plan (“401(a) Plan”); Sheet Metal
 9   Workers’ International Association of Sheet Metal Air, Rail and Transportation Workers
10   Local Union No. 105 Union Dues Check-Off and Deferred Savings Fund (“Dues and
11   Savings Fund”); Board of Trustees of the Southern California Labor Management
12   Cooperation Trust (“LMCT”); Board of Trustees of the Sheet Metal and Air Conditioning
13   Contractors National Association of Southern California (“Industry Fund”); Local 105
14   Health Reimbursement Plan (“HRA”) (collectively the “Plans” or “Trust Funds”), and
15   Defendants, ROBERT CARLOS ZARAGOZA; FRANCISCO JAVIER ZARAGOZA;
16   JUSTINE J. ZARAGOZA; AND LYNN ANN WILLIAMS (“Individual Defendants”);
17   and SIX SIGMA H V A C SERVICES (“Company”) the Court has considered the matter
18   fully and concluded that good cause exists to approve the parties' Stipulation in its
19   entirety.
20          Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED as
21   follows:
22          1.     The Company and Individual Defendants are indebted to the Plans in the
23   total amount of $57,038.52 as follows: contributions (including the "Savings Deferral"
24   which are wages deducted from employee paychecks) in the amount of $34,260.40 for
25   the delinquent work months of August 2018 through December 2018, and January 2019;
26   $6,852.08 in liquidated damages for late payment or nonpayment of contributions for the
27   work months of August 2018 through December 2018, and January 2019; $3,426.04 in
28   interest for late payment or nonpayment of contributions for the work month of August
                                        1
                  ORDER AND JUDGMENT ON STIPULATION FOR JUDGMENT
 1   2018 through December 2018, and January 2019; and attorney's fees and costs in the
 2   amount of $12,500.00.
 3         2.     Judgment is entered in favor of the Plans and against the Company and
 4   Individual Defendant, jointly and severally, in the amount of $57,038.52 in delinquent
 5   employee benefit plan contributions, accrued liquidated damages, interest, attorney fees
 6   and costs, together with post-judgment interest thereon at the rate of 12% per annum as of
 7   the date of the Judgment.
 8         3.     xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
                  This Court retains jurisdiction over this matter through May 1, 2020 to
 9   xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
     enforce the terms of any judgment entered hereunder, to order appropriate injunctive and
10   xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
     equitable relief, to make appropriate orders of contempt, and to increase the amount of
11   xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
     judgment based upon additional sums owed to the Plans by Defendants.
12
13   IT IS SO ORDERED.
14
15             April 24, 2019
     Dated: ________________________          _______________________________
                                              Hon. Percy Anderson
16                                            U.S. DISTRICT COURT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                        2
                  ORDER AND JUDGMENT ON STIPULATION FOR JUDGMENT
